_ AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case'(Modified) ; Page 1 of |

7 we
a

mo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America | JUDGMENT INA CRIMINAL CASE

 

 

 

 

 

8)

o
os

 

 

 

 

 

 

 

 

Vv. (For Offenses Committed On or After November 1, 1987)
Jorge Elias Medina-Guzman Case Number: 3:20-mj-20582
| Martin G Molina
So Defendant's
REGISTRATION NO. 95017298 | F | L. E D
THE DEFENDANT: a
; MAR 1
& pleaded guilty to count(s) 1 of Complaint 3 2020
“] was found guilty to count(s) CLERK US DISTAICT COURT
after a plea of not guilty. BY STAI ANY DEPUTY
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
§:1325 - TLLEGAL ENTRY (Misdemeanor) j
C The defendant has been found not guilty on count(s)
O Count(s) co dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

YQ TIME SERVED O days

 

Assessment: $10 WAIVED Fine: WAIVED _

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. oo

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
-imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, March 13, 2020
Date of Imposition of Sentence

C
Received COC Michael JSS erg

 

DUSM HONORABLE MICHAEL J. SENG
vote UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy si ce oo —-3:20-mj-20582

 

 
